The findings of fact of the Industrial Accident Board, Nos. 3 to 5, inclusive, set out the facts in this cause concerning which there is no dispute between the parties. Finding No. 3, inter alia, is substantially as follows, to-wit:
That on or about the 28th day of August, 1937, the parties to this proceeding signed a certain instrument designated as a "hospital contract" in accordance with and as provided by the Workmen's Compensation Law, secs. 43-1108, 43-1109, I.C.A. By the terms of said contract, appellant agreed to provide to each and every person electing to receive the benefits of such hospital contract, all necessary reasonable medical, surgical and hospital attendance, for sickness incurred or injury received arising out of and in the course of employment.
The written contract provided that respondent should pay to appellant $1.00 per calendar month for each of respondent's employees, to be deducted, withheld, and collected from the earnings of each and every of its employees, or if employed less than a calendar month, the sum of 10 cents a day for each employee employed ten days or less in any calendar month, and an additional amount equal to fifty cents per employee per month to be paid by the employer.
The contract above referred to was filed with and approved by the Industrial Accident Board under the provisions of sec.43-1109, I.C.A., which contract, prior to the institution of the proceedings herein, was fully executed. When the contract above referred to was entered into, to-wit, on September 1, 1937, appellant and respondent entered into another so-called contract, which was not filed with the Industrial Accident Board, was unknown to it and never became a part of said approved hospital contract. The hospital contract, as filed and approved, protected all sick or injured employees. The so-called contract entered into by appellant and respondent could have no bearing and in no way could affect the hospital contract. It amounted to nothing more or less than an agreement between appellant and respondent that appellant would rebate or waive the amount that respondent was required to pay as stipulated in said hospital contract.
What are the questions to be settled under the Workmen's Compensation Act over which the Industrial Accident Board has jurisdiction? The purpose of the act was to abolish the *Page 68 
common law system governing the remedy of workmen against employers for injuries received in industrial and public works for the reason that the common law system in such cases produced the result that little of the costs to the employer reached the injured workman and that little at large expense to the public. The state, in exercising its police and sovereign power, declared "that all phases of the premises are withdrawn from private controversy, and sure and certain relief for injured workmen and their families is hereby provided, regardless of questions of fault and to the exclusion of every other remedy, proceeding or compensation * * * and to that end all civil actions and civil causes of action for such personal injuries, and all jurisdiction of the courts of the state over such causes are hereby abolished." (Sec. 43-902, I.C.A.)
Sec. 43-1413, as amended in 1937 S. L., c. 175, p. 290, I.C.A., provides: "All questions arising under this act * * * except as otherwise herein provided, [must] be determined by the board. The board shall have power to adopt rules ofprocedure. * * *."
The only questions over which the board may exercise jurisdiction involve compensation to be paid to sick or injured workmen engaged in industrial and public work, not private controversies. And as to these matters the state in the exercise of its police powers declared that all phases of the premises were withdrawn from private controversies. (43-902, supra.) It certainly cannot be logically contended that the controversy between appellant and respondent, within the meaning of the Workmen's Compensation Law, involves injuries received by workmen in industrial or public work, or involves the payment of compensation to injured workmen and their families and dependents. Neither does it involve or seek to enforce or govern the remedy of workmen against employers for injuries received in industrial or public works. The agreement between appellant and respondent extended no further than a private controversy over which the board had no jurisdiction, in which no injured workman was affected or in any way concerned. In short, the proceedings before the board amounted to nothing more than a common law action to recover money alleged to be due and owing, over which the board had no jurisdiction.
The Colorado court in Rocky Mountain Fuel Co. v. Ind. Comm.,105 Colo. 220, 96 P.2d 413, said: *Page 69 
"The Workmen's Compensation Act deals exclusively with matters growing out of the relation of employer and employe. The provisions of the act are binding upon employers and employes electing to be bound by them, and upon none others. All except employers and employes are strangers to the act and their usual lawful rights and remedies are unaffected by it. [Citing cases.] * * *."
"Out of it all, as we conceive, a controversy exists between the lessor and lessee as to which, if either, is bound to pay for the medical and hospital bills said to be owing to the doctor and hospital serving the claimant. In such situation, 'the parties are relegated to the courts for an ajudication of the matter'."
The Supreme Court of Oklahoma held:
"The State Ind. Commission is an administrative body, authorized and empowered to consider an injury arising out of and in the course of the employment as between the employer and the employee. It has no power to consider and construe contractual rights between the employer or the insurance carrier of the employer and third parties." (Independent Oil Gas Co. v. Mooney, 187 Okla. 472, 103 P.2d 577, and cases cited therein.)
In the case of Spaulding  Osborne v. Pac. Employers Ins.Co., et al, ___ Okla. ___, 134 P.2d 581, is the following language:
"The State Industrial Commission was created to give speedy relief to injured workmen entitled to compensatory benefits under the Workmen's Compensation Act. * * * The accomplishment of that function would be greatly hampered if by judicial precedent we permitted it to gradually metamorphise under slender pretext into a tribunal where insurance carriers and employers settled their respective contractual rights in conjunction with disputes in which claimants' interests were no longer involved. * * * We are of the opinion and hold that the question herein presented for review involves only a dispute between an employer and an insurance carrier. Shorn of other aspects it is not a proper subject for consideration in this type of proceeding. * * * Any dispute that may exist between the employer and the insurance carrier or the two insurance carriers as to their contractual rights or as to contribution or exoneration may be adjudicated in a court of competent original jurisdiction." *Page 70 
Appellant avers that the case of Arneson v. Robinson, 59 Idaho 223,  240, 28 P.2d 249, settled the question of the board's jurisdiction over hospital contracts. In that case, a workman, having been refused medical or surgical assistance by the contract doctor, secured medical and surgical treatment and hospitalization from another doctor, and the board granted reimbursement therefor. This court held that the board had jurisdiction to grant such reimbursement. A careful study of that case reveals that an injured workman was involved and his interest was paramount. In the instant case, no injured workman, his family or dependents are involved or in any way affected. The board's jurisdiction extends no further than to the payment of compensation to sick or injured workmen, their families or dependents, and to matters necessary to be determined in order to award full compensation. When it appeared to the board that the dispute herein was between appellant and respondent and not between an employer and employee arising out of the hospital contract, but was a civil action not involving compensation to be paid to an injured workman, his family or dependents, its powers and jurisdiction as an investigating administrative board on all questions arising under the Workmen's Compensation Act terminated. The board neither had jurisdiction over the parties or the subject matter, nor jurisdiction to enter any judgment or award. The board having no jurisdiction, this court likewise has no jurisdiction.
The cause should be remanded to the board with instructions to dismiss the proceeding for lack of jurisdiction.